      \   i
,.,




              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK

                                              X


              UNITED STATES OF AMERICA            SEALED
                                                  INDICTMENT
                        -    v. -
                                                  19 Cr.
              CARMELO VELEZ,
                 a/k/a "Jugg,"
              CHRISTOPHER RODRIGUEZ,
                 a/k/a "Taz,"
              LUIS SEPULVEDA,
                                                      19CRW
                 a/k/a "Red,"
              ANGEL LOPEZ,
                 a/k/a "SB,"
              CHRISTOPHER LUM,
                 a/k/a "Un,"
              EMMANUEL BONAFE,
                 a/k/a "Eazy,"
              CHRISTOPHER NELSON,
                 a/k/a "Hype,"
              JOSIAH VELAZQUEZ,
                 a/k/a "Siah,"
              ALBERTO BORGES,
                 a/k/a "AB,"
              JUAN HERNANDEZ,
                 a/k/a "Guerra,"
              JESUS HERNANDEZ,
                 a/k/a "Goldo,"
              HEINNER SOLIS,
                 a/k/a "Juelz,"
              EZEQUIEL OSPINA,
                 a/k/a "Izzy,"
              RAIMUNDO NIEVES,
                 a/k/a "Double-R,"
              DEESHUNTEE STEVENS,
                 a/k/a "Kay,"
              HECTOR BONAPARTE,
                 a/k/a "June,"
                 and
              MICHAEL GONZALEZ,
                 a/k/a "Wisdom,"

                            Defendants.

                                              X
                                  COUNT ONE
                          (Racketeering Conspiracy)

             The Grand Jury charges:

                               THE ENTERPRISE

             1.     At all times relevant to this Indictment, CARMELO

VELEZ, a/k/a "Jugg," CHRISTOPHER RODRIGUEZ, a/k/a "Taz," LUIS

SEPULVEDA, a/k/a "Red," ANGEL LOPEZ, a/k/a "SB," CHRISTOPHER

LUM, a/k/a        "Un," EMMANUEL BONAFE, a/k/a "Eazy," CHRISTOPHER

NELSON, a/k/a "Hype," JOSIAH VELAZQUEZ, a/k/a "Siah," ALBERTO

BORGES, a/k/a "AB," JUAN HERNANDEZ, a/k/a "Guerra," JESUS

HERNANDEZ, a/k/a "Goldo," HEINNER SOLIS, a/k/a "Juelz," and

E~EQUIEL OSPINA, a/k/a "Izzy," the defendants, and others known

and unknown, were members and associates of the Black Mob, a

criminal organization whose members and associates engaged in,

among other things, acts involving murder, assault, narcotics

trafficking, and robberies.       The Black Mob operated principally

in the Bronx, New York, Queens, New York, and Brooklyn, New

York.

             2.     The Black Mob, including its leadership,

membership, and associates, constituted an "enterprise"

(hereinafter "Black Mob Enterprise"), as defined by Title 18,

United States Code, Section 1961(4), that is, a group of

individuals associated in fact, although not a legal entity.

The Black Mob Enterprise constituted an ongoing organization
                                     2
whose members functioned as a continuing unit for a common

purpose of achieving the objectives of the Black Mob Enterprise.

At all times relevant to this Indictment, the Black Mob

Enterprise was engaged in, and its activities affected,

interstate and foreign commerce.       CARMELO VELEZ, a/k/a "Jugg,"

CHRISTOPHER RODRIGUEZ, a/k/a "Taz," LUIS SEPULVEDA, a/k/a "Red,"

AtqGEL LOPEZ, a/k/a "SB," CHRISTOPHER LUM, a/k/a      "Un," EMMANUEL

BONAFE, a/k/a "Eazy," CHRISTOPHER NELSON, a/k/a "Hype," JOSIAH

VELAZQUEZ, a/k/a "Siah," ALBERTO BORGES, a/k/a "AB," JUAN

HERNANDEZ, a/k/a "Guerra," JESUS HERNANDEZ, a/k/a "Goldo,"

HEINNER SOLIS, a/k/a "Juelz," and EZEQUIEL OSPINA, a/k/a "Izzy,"

the defendants, participated in the operation and management of

the Black Mob Enterprise and participated in unlawful and other

activity in furtherance of the conduct of the Black Mob

Enterprise's affairs.

                      PURPOSES OF THE ENTERPRISE

            3.   The purposes of the Black Mob En~erprise included

the following:

                 a.   Preserving-and prot~cting the power of the

Black Mob Enterprise and its members and ·associates through·acts

involving murder, other acts of violence, and threats of

violence.

                 b.   Promoting and enhancing the Black Mob


                                   3
Enterprise and the activities of its members and associates.

                  c.   Keeping victims and potential victims in

fear of the Black Mob Enterprise and its members and associates

through acts and threats of violence.

                  d.   Providing assistance to members and

associates who committed crimes for and on behalf of the gang.

                  e.   Enriching the members and associates of the

Black Mob Enterprise through, among other things, robbery and

the distribution and sale of narcotics, including heroin,

fentanyl, cocaine base, cocaine, oxycodone, alprazolam, and

marijuana.

                  MEANS AND METHODS OF THE ENTERPRISE

             4.   Among the means and methods employed by the

members and associates in conducting and participating in the

conduct of the affairs of the Black Mob Enterprise were the

following:

                  a.   Members and associates of the Black Mob

Enterprise committed, conspired to commit, and attempted to

commit acts of violence, including acts involving murder, to

protect and e~pand the Black Mob Enterprise's criminal

operations, and against rival gang members.

                  b.   Members and.associates of the Black Mob

Enterprise used physical violence and threats of violence,


                                   4
including acts involving murder and robbery, against others,

including in particular rival gang members and rival narcotics

traffickers.

                     c.     Members and associates of the Black Mob

Enterprise promoted and celebrated, in music and on social

media, the criminal conduct of the Black Mob, namely narcotics

distribution, acts involving violence, and the use of firearms.

                     d.     Members and associates of the Black Mob

Enterprise obtained, possessed, and used firearms.

                     e.     Members and associates of the Black Mob

Enterprise sold narcotics, including heroin, fentanyl, cocaine

base, cocaine, oxycodone, alprazolam, and marijuana.

                            The Racketeering Conspiracy

             5.      From at least in or about 2016, up to and including

the present, in the Southern District of New York and elsewhere,

CARMELO VELEZ,       a/k/a "Jugg," CHRISTOPHER RODRIGUEZ, a/k/a "Taz,"

LUIS SEPULVEDA, a/k/a "Red," ANGEL LOPEZ, a/k/a "SB," CHRISTOPHER

LUM,   a/k/a        "Un,"    EMMANUEL    BONAFE,    a/k/a   "Eazy,"   CHRISTOPHER

NELSON,   a/k/a      "Hype,"    JOSIAH VELAZQUEZ,       a/k/a    "Siah," ALBERTO

BORGES,   a/k/a       "AB,"     JUAN     HERNANDEZ,    a/k/a    "Guerra,"      JESUS

HERNANDEZ,        a/k/a    "Goldo,"     HEINNER    SOLIS,   a/k/a   "Juelz,"     and

EZEQUIEL OSPINA,          a/k/a "Izzy," the defendants,         and others known

and unknown,       being persons employed by and associated with the


                                           5
racketeering enterprise described in Paragraphs One through Four

of this Indictment,           namely,        the Black Mob,            an enterprise, which

engaged in, and the activities of which affected,                                interstate and

foreign commerce, knowingly combined, conspired, confederated, and

agreed together and with each other to violate the racketeering

laws of the United States, to wit, Title 18, United States Code,

Section 1962(c), that is, to conduct and participate, directly and

indirectly,       in    the     conduct      of       the    affairs       of    the   Black   Mob

Enterprise through a pattern of racketeering activity as that term

is defined in Title 18, United States Code, Sections 1961(1) and

1961(5), consisting of:

             a.        multiple acts involving murder, in violation of New

York Penal Law,          Sections 125. 25             (murder in the second degree),

110.00   (attempt to          commit     a    crime),         105.15       (conspiracy in       the

second degree), and 20.00              (accessory liability);

             b.        multiple acts involving robbery.,                        in violation of

New   York    Penal      Law,     Sections        160.00,          160.05,       160.10,     160.15

(robbery),        105.10      (conspiracy         in        the    fourth       degree),     110.00

(attempt to commit a crime), and 20.00 (accessory liability);

             c.        multiple    acts       indictable           under    Title      18,   United

States   Code,      Section       1951       (relating        to    the     interference       with

commerce, robbery, or extortion); and

             d.        multiple        offenses              involving          the     felonious


                                                  6
manufacture, importation, receiving, concealment, buying, selling,

and otherwise dealing in controlled substances, including heroin,

fentanyl,    crack   cocaine,   cocaine,   oxycodone,   alprazolam,   and

marijuana, in violation of the law of the United States, namely,

Title 21, United States Code, Sections 812, 841, and 846, and Title

18, United States Code, Section 2.

            6.    It was a part of the conspiracy that each

defendant agreed that a conspirator would commit at least two

acts of racketeering in the conduct of the affairs of the Black

Mob Enterprise.

            Notice of Special Sentencing Factors

            7.    From at least in or about 2016, up to and

including the present, in the Southern District of New York and

elsewhere, CARMELO VELEZ, a/k/a "Jugg," CHRISTOPHER RODRIGUEZ,

a/k/a "Taz," LUIS SEPULVEDA, a/k/a "Red," ANGEL LOPEZ, a/k/a

"SB," CHRISTOPHER LUM, a/k/a      "Un," EMMANUEL BONAFE, a/k/a

"Eazy," CHRISTOPHER NELSON, a/k/a "Hype," JOSIAH VELAZQUEZ,

a/k/a "Siah," ALBERTO BORGES, a/k/a "AB," JUAN HERNANDEZ, a/k/a

"Guerra," JESUS HERNANDEZ, a/k/a "Goldo," HEINNER SOLIS, a/k/a

"Juelz," and EZEQUIEL OSPINA, a/k/ a "Izzy," the defendants, . and

others known and unknown, intentionally and knowingly did

combine, conspire, confederate, and agree together and with each

other to violate the narcotics laws of the United States.


                                    7
          8.    It was a part and an object of the conspiracy,

that CARMELO VELEZ, a/k/a "Jugg," CHRISTOPHER RODRIGUEZ, a/k/a

"T'az," LUIS SEPULVEDA, a/k/a "Red," ANGEL LOPEZ, a/k/a "SB,"

CHRISTOPHER LUM, a/k/a     "Un," EMMANUEL BONAFE, a/k/a "Eazy,"

CHRISTOPHER NELSON, a/k/a "Hy~e," JOSIAH VELAZQUEZ, a/k/a

"Siah," ALBERTO BORGES, a/k/a "AB," JUAN HERNANDEZ, a/k/a

"Guerra," JESUS HERNANDEZ, a/k/a "Goldo," HEINNER SOLIS, a/k/a

"Juelz," and EZEQUIEL OSPINA, a/k/a "Izzy," the defendants, and

others known and unknown, would and did distribute and possess

with intent to distribute:    (i) one kilogram and more of mixtures

and substances containing a detectable amount of heroin;       (ii)

400 grams and more of mixtures and substances containing a

detectable amount of fentanyl;    (iii) 280 grams and more of

mixtures and substances containing a detectable amount of

cocaine base, in a form commonly known as "crack"; and (iv) five

kilograms and more of mixtures and substances containing a

detectable amount of cocaine, in violation of Title 21, United

States Code, Sections 841 (a) (1), 841 (b) (1) (A), and 846.

         (Title 18, United States Code, Section 1962(d) .)

                               COUNT TWO
                         (Narcotics Conspiracy)

          The Grand Jury further charges:

           9.   From at least in or about 2016 up to and

including the present, in the Southern District of New York and
                                   8
elsewhere, CARMELO VELEZ, a/k/a "Jugg," CHRISTOPHER RODRIGUEZ,

a/k/a "Taz," LUIS SEPULVEDA, a/k/a "Red," ANGEL LOPEZ, a/k/a

"SB," CHRISTOPHER LUM, a/k/a   "Un," EMMANUEL BONAFE, a/k/a

"Eazy," CHRISTOPHER NELSON, a/k/a "Hype," JOSIAH VELAZQUEZ,

a/k/a "Siah," ALBERTO BORGES, a/k/a "AB," JUAN HERNANDEZ, a/k/a

"Guerra," JESUS HERNANDEZ, a/k/a "Goldo," HEINNER SOLIS, a/k/a

"Juelz," EZEQUIEL OSPINA, a/k/a "Izzy," RAIMUNDO NIEVES, a/k/a

"Double-R," DEESHUNTEE STEVENS, a/k/a "Kay," HECTOR BONAPARTE,

a/k/a "June," and MICHAEL GONZALEZ, a/k/a "Wisdom," the

defendants, and others known and unknown, intentionally and

knowingly did combine, conspire, confederate, and agree together

and with each other to violate the narcotics laws of the United

States.

          10.   It was a part and an object of the conspiracy

that CARMELO VELEZ, a/k/a "Jugg," CHRISTOPHER RODRIGUEZ, a/k/a

"Taz," LUIS SEPULVEDA, a/k/a "Red," ANGEL LOPEZ, a/k/a "SB,"

CHRISTOPHER LUM, a/k/a   "Un," EMMANUEL BONAFE, a/k/a "Eazy,"

CHRISTOPHER NELSON, a/k/a "Hype," JOSIAH VELAZQUEZ, a/k/a

-"Siah," ALBERTO BORGES, a/k/a "AB," JUAN HERNANDEZ, a/k/a

"Guerra," JESUS HERNANDEZ, a/k/a "Goldo," HEINNER SOLIS, a/k/a

"Juelz," EZEQUIEL OSPINA, a/k/a "Izzy," RAIMUNDO NIEVES, a/k/a

"Double-R," DEESHUNTEE STEVENS, a/k/a "Kay," HECTOR BONAPARTE,

a/k/a "June," and MICHAEL GONZALEZ, a/k/a "Wisdom," the


                                 9
defendants, and others known and unknown, would and did

distribute and possess with intent to distribute controlled

substances, in violation of Title 21, United States Code,

Section 841(a) (1).

             11.   The controlled substances that CARMELO VELEZ,

a/k/a "Jugg," CHRISTOPHER RODRIGUEZ, a/k/a "Taz," LUIS

SEPULVEDA, a/k/a "Red," ANGEL LOPEZ, a/k/a "SB," CHRISTOPHER

LUM, a/k/a     "Un," EMMANUEL BONAFE, a/k/a "Eazy," CHRISTOPHER

NELSON, a/k/a "Hype," JOSIAH VELAZQUEZ, a/k/a "Siah," ALBERTO

BORGES, a/k/a "AB," JUAN HERNANDEZ, a/k/a "Guerra," JESUS

HERNANDEZ, a/k/a "Goldo," HEINNER SOLIS, a/k/a "Juelz," EZEQUIEL

OSPINA, a/k/a "Izzy," RAIMUNDO NIEVES, a/k/a "Double-R,"

DEESHUNTEE STEVENS, a/k/a "Kay," HECTOR BONAPARTE, a/k/a "June,"

and MICHAEL GONZALEZ, a/k/a "Wisdom," the defendants, conspired

to distribute and possess with intent to distribute were:         (a)

one kilogram and more of mixtures and substances containing a

detectable amount of heroin, in violation of Title 21, United

States Code, Section 841 (b) (1) (A);    (b)   400 grams and more of

mixtures and substances containing a detectable amount of

fentanyl,    in violation of Title 21, United States Code, Section

841 (b) (1) (A);   (c) five kilograms and more of mixtures and

substances containing a detectable amount of cocaine, in

violation of Title 21, United States Code, Section 841 (b) (1) (A);


                                    10
(d) 280 grams and more of mixtures and substances containing a

detectable amount of cocaine base, in a form commonly known as

"crack," in violation of Title 21, United States Code, Section

8 41 (b) ( 1) (A) ;   ( e) a quantity of mixtures and substances

containing a detectable amount of oxycodone, in violation of

Title 21, United States Code, Section 841 (b) (1) (C);       (f) a

quantity of alprazolam, in violation of Title 21, United States

Code, Section 841 (b) (1) (C); and (g) a quantity of marijuana, in

violation of Title 21, United States Code, Section 841 (b) (1) (D).

                 (Title 21, United States Code, Section 846.)

                                   COUNT THREE
                               (Firearms Offense)

               The Grand Jury further charges:

               12.    From at least in or about 2016, up to and

including the present, in the Southern District of New York,

CARMELO VELEZ, a/k/a "Jugg," CHRISTOPHER RODRIGUEZ, a/k/a "Taz,"

LUIS SEPULVEDA, a/k/a "Red," ANGEL LOPEZ, a/k/a "SB,"

CHRISTOPHER LUM, a/k/a          "Un," EMMANUEL BONAFE, a/k/a "Eazy,"

CHRISTOPHER NEL~ON, a/k/a "Hype," JOSIAH VELAZQUEZ, a/k/a

"Siah," ALBERTO BORGES, a/k/a "AB," JUAN HERNANDEZ, a/k/a

"Guerra," JESUS HERNANDEZ, a/k/a "Galdo," HEINNER SOLIS, a/k/a

"Juelz," EZEQUIEL OSPINA, a/k/a "Izzy," RAIMUNDO NIEVES, a/k/a

"Double-R," DEESHUNTEE STEVENS, a/k/a "Kay," and HECTOR

BONAPARTE, a/k/a "June," the defendants, and others known and
                                       11
unknown, during and in relation to a drug trafficking offense

for which they may be prosecuted in a court of the United

States, namely, the narcotics conspiracy charged in Count Two of

t~is Indictment, knowingly did use and carry firearms, and, in

furtherance of such drug trafficking offense, did possess

firearms, and did aid and abet the use, carrying, and possession

of firearms.

      (Title 18, United States Code, Sections 924(c) and 2.)

                FORFEITURE ALLEGATION AS TO COUNT ONE

          13.   As a result of committing the offense alleged in

Count One of this Indictment, CARMELO VELEZ, a/k/a "Jugg,"

CHRISTOPHER RODRIGUEZ, a/k/a "Taz," LUIS SEPULVEDA, a/k/a "Red,"

ANGEL LOPEZ, a/k/a "SB," CHRISTOPHER LUM, a/k/a    "Un," EMMANUEL

BONAFE, a/k/a "Eazy," CHRISTOPHER NELSON, a/k/a "Hype," JOSIAH

VELAZQUEZ, a/k/a "Siah," ALBERTO BORGES, a/k/a "AB," JUAN

HERNANDEZ, a/k/a "Guerra," JESUS HERNANDEZ, a/k/a "Goldo,"

HEINNER SOLIS, a/k/a "Juelz," and EZEQUIEL OSPINA, a/k/a "Izzy,"

the defendants, shall forfeit to the United States, pursuant to

Title 18, United States Code, Section 1963, any and all

interests the defendant acquired or maintained in violation of

Title 18, United States Code, Section 1962; any and all

interests in, securities of, claims against, and property or

contractual rights of any kind affording a source of influence


                                 12
over, the enterprise named and described herein which the

defendants established, operated, controlled, conducted, and

participated in the conduct of, in violation of Title 18, United

States Code, Section 1962; and any and all property constituting

and derived from proceeds obtained, directly and indirectly,

from racketeering activity in violation of Title 18, United

States Code, Section 1962, including but not limited to a sum of

money in United States currency representing the amount of

proceeds traceable to the commission of said offenses alleged in

Count One of this Indictment.

                FORFEITURE ALLEGATION AS TO COUNT TWO

          14.   As a result of committing the offense alleged in

Count Two of this Indictment, CARMELO VELEZ, a/k/a "Jugg,"

CHRISTOPHER RODRIGUEZ, a/k/a "Taz," LUIS SEPULVEDA, a/k/a "Red,"

ANGEL LOPEZ, a/k/a "SB," CHRISTOPHER LUM, a/k/a    "Un," EMMANUEL

BONAFE, a/k/a "Eazy," CHRISTOPHER NELSON, a/k/a "Hype," JOSIAH

VELAZQUEZ, a/k/a "Siah," ALBERTO BORGES, a/k/a "AB," JUAN

HERNANDEZ, a/k/a "Guerra," JESUS HERNANDEZ, a/k/a "Goldo,"

HEINNER SOLIS, a/k/a "Juelz," EZEQUIEL OSPINA, a/k/a "Izzy,"

RAIMUNDO NIEVES, a/k/a "Double-R," DEESHUNTEE STEVENS, a/k/a

"Kay," HECTOR BONAPARTE, a/k/a "June," and MICHAEL GONZALEZ,

a/k/a "Wisdom," the defendants, shall forfeit to the United

States, pursuant to Title 21, United States Code, Section 853,


                                 13
any and all property constituting, or derived from, any proceeds

obtained, directly or indirectly, as a result of the said

offense and any and all property used, or intended to be used,

in any manner or part, to commit and to facilitate the

commission of, said offense, including but not limited to a sum

in United States currency representing the amount of proceeds

traceable to the commission of said offense.

                    Substitute Assets Provision

          15.   If any of the above-described forfeitable

property, as a result of any act or omission of the defendants:

          a.    cannot be located upon the exercise of due
                diligence;

          b.    has been transferred or sold to, or deposited
                with, a third person;

          c.    has been placed beyond the jurisdiction of the

                Court;

          d.    has been substantially diminished in value; or

          e.    has been commingled with other property which

          cannot be subdivided without difficulty;




                                14
it is the intent of the United States, pursuant to Title 18,

United States Code, Section 1963(m); Title 21, United States

Code, Section 853(p); and Title 28 United States Code, Section

2461(c), to seek forfeiture of any other property of the

defendant up to the value of the above forfeitable property.

  (Title 18, United States Code, Sections 981, 1963; Title 21,
  United States Code, Section 853; and Title 28, United States
~ ~ o d e , Section 2461.)                  ).    ~

FOREPERSON,                                y s.   BERMAN
                                    United States Attorney




                               15
 Form No. USA-33s-274    (Ed. 9-25-58)

                                     ---

    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
                             ---

      UNITED STATES OF .AMERICA

                - v. -
      CARMELO VELEZ, a/k/a "Jugg,"
  CHRISTOPHER RODRIGUEZ, a/k/a "Taz,"
   LUIS SEPULVEDA, a/k/a "Red," .ANGEL
  LOPEZ, a/k/a "SB," CHRISTOPHER LUM,
  a/k/a "Un," EMMANUEL BONAFE, a/k/a
    "Eazy," CHRISTOPHER NELSON, a/k/a
"Hype," JOSIAH VELAZQUEZ, a/k/a "Siah,"
    ALBERTO BORGES, a/k/a "AB," JU.AN
    HERNANDEZ, a/k/a "Guerra," JESUS
   HERNANDEZ, a/k/a "Golde," HEINNER
SOLIS, a/k/a "Juelz," EZEQUIEL OSPINA,
  a/k/a "Izzy," RAIMUNDO NIEVES, a/k/a
 "Double-R," DEESHUNTEE STEVENS, a/k/a
"Kay," HECTOR BONAPARTE, a/k/a "June,"
 and MICHAEL GONZALEZ, a/k/a "Wisdom,"

             Defendants.
=============~====-----
                SEALED
              INDICTMENT

                19 Cr.

(18 U.S.C. §§ 924(c), 1962(d), and 2;
        and 21 U.S.C. § 846.)

         GEOFFREY S. BERMAN
       United S.ta,tes A t t o r n e ~ / ~


         ~
         Forerson /
